Exhibit 10.1




To:
China Health Resource, Inc.

 
343 Sui Zhou Zhong Road

 
Suining City, Sichuan Province

 
People’s Republic of China



Date:
September 29, 2010



Re:
Resignation





To the Board of Directors:


It has been a pleasure to serve as an officer and director for China Health
Resource, Inc. (“Company”). I hereby respectfully, submit my resignation to
depart as a member of the Board of Directors and as Chief Executive Officer,
effective immediately. There are no disagreements between the parties.




Sincerely,




/s/Yi Zhou
Yi Zhou
